JAMES H. FAULKNER, Retired Justice.
This is an appeal from the dismissal of a petition for post-conviction relief. Two issues are raised on this appeal.
Moncrief contends that the Coving-ton County Circuit Court was without jurisdiction to render judgment or impose sentence due to improper venue. Section 15-2-2, Code of Alabama 1975, provides that “the venue of all public offenses is in the county in which the offense was committed.” It is undisputed that Moncrief committed the offenses of escape in the first degree and theft in the first degree in Covington County, where he escaped from a state work release project and, in facilitating his escape, stole an automobile belonging to a fellow worker. Although Moncrief was assigned to the Elba Community Facility in Coffee County, he was nevertheless “in custody” while on work release in Covington County, thereby making venue proper in Covington County. See Alexander v. State, 475 So.2d 625 (Ala.Cr.App.1984), rev’d on other grounds, 475 So.2d 628 (Ala.1985).
Moncrief also alleges ineffective assistance of counsel with respect to two statements made by his attorney in closing argument. This argument is totally devoid of merit. These statements, which were used to engender sympathy for Moncrief, were objected to by the prosecutor as being prejudicial and were excluded from the jury’s consideration. Moncrief failed to establish not only that his counsel’s performance was deficient but also that but for these two statements, the result of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984).
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a retired Supreme Court Justice, serving as a Judge of this court; his opinion is hereby adopted as that of the Court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All the Judges concur.